                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    CHARLES BROOKS,                                      Case No.18-cv-01528-JSW
                                                          Plaintiff,
                                   9
                                                                                             ORDER DENYING LEAVE TO FILE A
                                                   v.                                        SECOND AMENDED COMPLAINT;
                                  10
                                                                                             GRANTING EXTENSION OF TIME
                                  11    VALENZUELA,
                                                                                             Re: Dkt. Nos. 50, 51, 52
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14              Plaintiff is an inmate at San Quentin State Prison (“SQSP”). Proceeding pro se, he filed

                                  15   this civil rights case under 42 U.S.C. § 1983. Defendants’ summary judgment motion was granted

                                  16   in part. Specifically, all of the claims save one were found to be unexhausted. The only exhausted

                                  17   claim was against Valenzuela for preventing him from attending religious services on one

                                  18   occasion. Valenzuela was ordered to file, and has filed, a motion for summary judgment on the

                                  19   merits of this claim.

                                  20              Plaintiff moved for leave to file a second amended complaint and has submitted a proposed

                                  21   second amended complaint. Defendant was ordered to show cause why it should not be allowed

                                  22   and has shown that allowing it to be filed would be futile. The second amended complaint adds

                                  23   claims against a supervisor, the SQSP Warden Davis, but does not allege Davis’s personal

                                  24   involvement in or otherwise caused the alleged deprivation, as is required for supervisorial

                                  25   liability. See Henry A. v. Willden, 678 F.3d 991, 1003-04 (9th Cir. 2012). Davis’s failure to grant

                                  26   his administrative grievance does not state a cognizable claim for relief. See Ramirez v. Galaza,

                                  27   334 F.3d 850, 860 (9th Cir. 2003). Plaintiff also offers no reason for failing to bring this claim

                                  28   earlier.
                                   1          Plaintiff’s proposed second amended complaint also seeks to renew claims against

                                   2   defendant Thompson that were already found to be unexhausted. Plaintiff states that he

                                   3   inadvertently misnamed Thompson in one of his grievances.1 The failure to name Thompson

                                   4   properly in the grievance runs afoul of the prison regulations governing exhaustion, Cal. Code

                                   5   Regs., tit. 15, § 3084.2(a) and (a)(3), which regulations control whether or not the claim was

                                   6   “properly” exhausted within the meaning of the PLRA, see Jones v. Bock, 549 U.S. 199, 217-18

                                   7   (2007). Plaintiff cites no authority that non-exhaustion is excused where an inmate names the

                                   8   wrong Defendant in a grievance, even when he does so inadvertently.

                                   9          Because the second amended complaint adds claims that are not viable, allowing plaintiff

                                  10   to file it would be futile. Accordingly, leave to file the second amended complaint is DENIED.

                                  11          Plaintiff’s motion for an extension of time in which to file an opposition to Valenzuela’s

                                  12   motion for summary judgment, to and including September 19, 2019, is GRANTED. Valenzuela
Northern District of California
 United States District Court




                                  13   shall file a reply brief within 14 days of the date any opposition is filed.

                                  14          IT IS SO ORDERED.

                                  15   Dated: August 26, 2019

                                  16

                                  17
                                                                                                      JEFFREY S. WHITE
                                  18                                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                  28    This grievance in any event only raises one of the instances in which Thompson allegedly
                                       violated Plaintiff’s rights.
                                                                                        2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        CHARLES BROOKS,
                                   4                                                          Case No. 18-cv-01528-JSW
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        VALENZUELA,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on August 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Charles Brooks ID: E90514
                                       San Quentin State Prison
                                  18   San Quentin, CA 94974
                                  19

                                  20
                                       Dated: August 26, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26
                                                                                          Honorable JEFFREY S. WHITE
                                  27

                                  28
                                                                                          3
